Citation Nr: 1106986	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm condition.

2.  Entitlement to service connection for a left ear condition, 
also claimed as a right ear condition.

3.  Entitlement to service connection for a speech condition, 
including as secondary to a right ear condition.

4.  Entitlement to service connection for a nervous system 
condition, including as secondary to a right ear condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1957 through September 
1958.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for the left arm, right ear, 
speech, and nervous system disabilities.  In support, in his 
statements and testimony, he reports being treated for each of 
these conditions in service and essentially reports that each 
condition had its onset during his period of active duty.  

Unfortunately, this matter must be remanded as VA has not 
adequately developed the Veteran's record.  A review of the 
claims folder shows that the Veteran's service treatment records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The Veteran was informed of the 
fact and requested to provide additional information in order for 
VA to search into alternative sources of information.  In July 
2008, he provided a "Request for Information Needed to 
Reconstruct Medical Data" (NA Form 13055) for VA to submit to 
the National Archives.  In December 2008, the RO notified him 
that the form was not adequately completed because months and 
years were needed for dates of treatment, as well as "the name 
of the unit, battalion, company, regiment, etc."  In March 2009, 
the Veteran provided an additional NA Form 13055 with the 
requested information and indicated that he was treated for his 
arm at the post hospital at Fort Dix, New Jersey, from June 15, 
1957, to June 29, 1957, and that he received a diagnosis related 
to his right ear at the time of his discharge in 1958.  See June 
2008 RO hearing transcript, September 2008 VA Form 9, and March 
2009 NA Form 13055.  There is no evidence, however, that the RO 
further researched the alternative sources for the Veteran's in-
service medical history after the updated form was received.  In 
cases where records once in the hands of the government are lost, 
VA has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA 
cannot meet this heightened duty without fully exploring 
alternative methods through which the Veteran's records may be 
obtained.  As such, this matter must be remanded.  

The Board also notes that the Veteran has claimed that he has a 
speech disability and a nervous system disorder that were caused 
by his claimed right ear disability.  See June 2008 hearing 
testimony.  Under 38 C.F.R. § 3.310(a), service connection may be 
granted on a secondary basis for a disability that is proximately 
due to a service-connected disability.  The Board notes that the 
right ear condition is not yet service connected, but also 
observes that the Veteran has not yet been notified of the 
evidence necessary to establish service connection on a secondary 
basis.  Under 38 C.F.R. § 3.159(b), VA has a duty to notify the 
Veteran of the evidence necessary to establish his service 
connection claim.  Such notice includes that necessary to 
establish the claim on a secondary basis, when so alleged.  In 
this case, the Veteran has not been notified of the evidence 
necessary to establish service connection on a secondary basis.  
As such, a remand is required.

In light of the Veteran's contentions and the state of the 
record, the Board finds that after the above development is 
completed, he should be afforded a VA examination to determine 
whether he has a left arm, left ear, speech and nervous condition 
that is related to or had its onset in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the appropriate resources, 
including but not limited to the National 
Archives, National Personnel Records Center, 
and the hospitals at Fort Dix, New Jersey, 
and Fort Knox, Kentucky, to obtain the 
Veteran's service treatment records, which 
have not been located.  All efforts to obtain 
the STRs, or alternative resources to 
reconstruct the STRs should be evident in the 
record, including any negative responses from 
potential sources for information.  All 
relevant evidence obtained should be 
associated with the claims folder.

2.  Ensure that VA has met its duty to notify 
the Veteran under 38 C.F.R. § 3.159(b), 
including issuing corrective notice related 
to the evidence necessary to establish 
secondary service connection under 38 C.F.R. 
§ 3.310(a).

3.  Schedule the Veteran for an appropriate 
VA examination to determine whether it is at 
least as likely as not that the Veteran has a 
current a left arm, left ear, speech and 
nervous condition disability that is related 
to or had its onset in service.  The claims 
folder should be made available and reviewed 
by the examiner, who must opine as to whether 
it is as likely as not that the current a 
left arm, left ear, speech and nervous 
condition is consistent with and related to 
the Veteran's report of his in-service 
symptoms.  In doing so, the examiner must 
acknowledge and discuss the Veteran's report 
of his in-service and post-service symptoms.  
All findings and conclusions should be set 
forth in a legible report.

4.  Readjudicate the appeal.  If the benefits 
sought remain denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) and 
given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

